UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1964



LILLIAN TAYLOR,

                                              Plaintiff - Appellant,

          versus


MORGAN STATE UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-2978-WMN)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Carpenter, Washington, D.C., for Appellant.       J. Joseph
Curran, Jr., Attorney General of Maryland, Mark J. Davis, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lillian Taylor appeals the district court’s order denying

relief on her civil complaint.           We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated   by    the   district   court.     See   Taylor   v.   Morgan   State

University, No. CA-03-2978-WMN (D. Md. May 25, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -